Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159387
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159387
                                                                    COA: 346866
                                                                    Macomb CC: 2017-002863-FH
                                                                                2017-002864-FH
                                                                                2017-002865-FH
  LAVELLE WESLEY SEARCY,
           Defendant-Appellant.

  _________________________________________/

          By order of July 2, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the February 13, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted.
  On remand, that court shall address whether a prosecuting attorney’s office may
  unilaterally block an individual seeking placement in a mental health court from the
  “preadmission screening and evaluation assessment” required by MCL 600.1093(3),
  which, pursuant to subsection (3)(c) of that statute, must include “[a] mental health
  assessment, clinical in nature, and using standardized instruments that have acceptable
  reliability and validity, meeting diagnostic criteria for a serious mental illness, serious
  emotional disturbance, co-occurring disorder, or developmental disability.”




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2019
           s1113
                                                                               Clerk